        Case 1:20-cv-00522-NONE-JLT Document 52 Filed 09/30/20 Page 1 of 6



 1   MARGO A.RAISON,KERN COUNTY COUNSEL
     Andrew C. Thomson,Chief Deputy(SBN 149057)
2
     Kathleen Rivera, Deputy(SBN 211606)
3
     Phillip T. Jenkins,Deputy(SBN 309523)
     Office of the County Counsel, County of Kern
4    1115 Truxtun Avenue,Fourth Floor
     Bakersfield, CA 93301
5    Telephone:(661)868-3800
     Facsimile:(661)868-3805
6
     Attorneys for Defendants County of Kern,Joshua Nicholson and Sheriff Donny Youngblood
7

8                                  UNITED STATES DISTRICT COURT

9                                EASTERN DISTRICT OF CALIFORNIA

10                                                      Case No. 1:20-cv-00522-NONE-JLT
     APOTHIO,LLC
                              Plaintiff,
11
                                                       OPPOSITION TO MOTION TO SET A
12          vs.
                                                       DEADLINE FOR INITIAL DISCLOSURES

13   KERN COUNTY; KERN COUNTY
     SHERIFF'S OFFICE; CALIFORNIA
14 DEPARTMENT OF FISH AND
   WILDLIFE;DONNY YOUNGBLOOD;                           Date: October 7,2020
15
   JOSHUA NICHOLSON; CHARLTON H.                       Time: 8:30 a.m.

16 BONHAM;JOHN DOES #1 THROUGH                          Location: Bakersfield Courthouse
   #10, UNKNOWN AGENTS OF THE                          Judge: Hon. Jennifer L Thurston, Magistrate
17 KERN COUNTY SHERIFF'S OFFICE;
   JOHN DOES #11 THROUGH #20,
18 UNKNOWN AGENTS OF THE
     CALIFORNIA FISH AND WILDLIFE
19
     DEPARTMENT,
20                             Defendants.


21          Come now Defendants County of Kern, on behalf of itself and its integral agency the Kern
22   County Sheriffs Office, Sheriff Donny Youngblood and Sergeant Joshua Nicholson (hereafter
23   collectively "Defendants") and hereby OPPOSE the Plaintiffs instant Motion as follows:
24                        MEMORANDUM OF POINTS AND AUTHORITIES

25 I.       PLAINTIFF'S MOTION IS UNTIMELY

26          Plaintiff characterizes this motion as a discovery motion, and therefore utilized the notice
27   requirements for a discovery motion, which is 21 days. (Local Rule 251, FRCP Rule 37). However,
28   this is in reality a motion concerning the case schedule in this matter. Plaintiff is not seeking, for
                                                       1
     OPPOSITION TO MOTION TO SET A DEADLINE FOR INITIAL DISCLOUSRES             1:20-cv-00522-NONE JLT
           Case 1:20-cv-00522-NONE-JLT Document 52 Filed 09/30/20 Page 2 of 6



 1   example, to compel further responses to discovery. Plaintiff, in reality, is seeking to set one portion
2    of the schedule in this case, namely the date for initial disclosures. Accordingly, the notice required
3    for such a motion is 28 days (Local Rule 230, FRCP Rule 78), and as such, PlaintifTs motion is
4    untimely, in that sufficient notice was not provided.
5    II.      PLAINTIFF HAS FAILED TO COMPLY WITH THE PREREQUISTE TO FILING A

6             DISCOVERY MOTION

7             Assuming that Plaintiffs motion is properly characterized as a discovery motion. Plaintiff
 8   has failed to comply with the requirement of filing a statement of the discovery dispute. Local Rule
9    251(c) requires that the moving party in discovery motion must file a "Joint Statement re Discovery
10   Disagreement" following the meet and confer process, which must be filed within 7 days of the
11   scheduled hearing date. (Local Rule 251(a)). If this requirement is not met, the hearing may be
12   dropped from the court's calendar without prejudice. {Id.) In this matter, the deadline to file such
13   Joint Statement re Discovery is September 30, 2020, and as of the filing of this Opposition, Plaintiff
14 has failed to file such document.

15 III.       THE PHONE CALL BETWEEN THE PARTIES DID NOT"TRIGGER" THE

16            DEADLINE FOR INTITIAL DISCLOSURES,AS CLAIMED BY PLAINTIFF

17            Plaintiff argues that the August 18**^, 2020 phone call between the parties alone determines
18   the deadline for exchanging initial disclosures. Plaintiffs argument is based on the premise that this
19   single phone call, without more, is the "conference" envisioned by FRCP Rule 26(f). However, this
20   position misstates the requirements of FRCP Rule 26(f), as well as the April 1, 2020 order in this
21   case.


22            This court issued an Order Setting Mandatory Scheduling Conference, Doc. 2, dated, April
23   1,2020, which states "[a]t least twenty(20)days prior to the Mandatory Scheduling Conference, the
24   actual trial counsel for all parties shall conduct and conclude a conference at a time and place
25   arranged by counsel for the plaintiff(s)." (Doc. 2, p. 2,11. 25-27)(emphasis added). Upon conclusion
26   of the conference, the parties are to prepare a Joint Scheduling Report "carefully prepared and
27   executed by all counsel," and file it one week before the Scheduling Conference. {Id, p. 2,11. 11-
28   13). This Order outlines the form and content of the Joint Scheduling Report(M,pp. 3-6), which

     OPPOSITION TO MOTION TO SET A DEADLINE FOR INITIAL DISCLOUSRES              1:20-cv-00522-NONE JLT
         Case 1:20-cv-00522-NONE-JLT Document 52 Filed 09/30/20 Page 3 of 6



 1   shall include such items as a "complete and detailed discovery plan" (Jd., p. 3,1. 12), issues related
 2   to discovery of electronic data {Id. at p. 4,11. 1-23), and dates for dispositive and non-dispositive pre-
 3   trial motions {Id, p. 4,1. 25)and a trial date. {Id, p. 5,1. 1).
 4          FRCP 26(f)(2) defines the "Conference Content; Parties' Responsibilities:"
 5          In conferring, the parties must consider the nature and basis of their claims and
            defenses and the possibilities for promptly settling or resolving the case; make or
 6          arrange for the disclosures as required by Rule 26(a)(1); discuss any issues about
            preserving discoverable information; and develop a proposed discovery plan. The
 7          attorneys of record...are jointly responsible for...attempting in good faith to agree on
            the proposed discovery plan, and for submitting to the court within 14 days after the
 8          conference a written report outlining the plan...

 9          The requirement of having the conference "conclude" as stated in the Order Setting
10   Mandatory Scheduling Conference is clearly so that the parties are able to meet the requirements set
11   forth in that Order as well as Rule 26(f)(2) and (3) for submitting a detailed report to the court

12   containing such issues as described above. In this case. Plaintiff is correct in stating that the parties
13   met and conferred by phone on August 18, 2020,to discuss the items required to be contained in the
14   Joint Scheduling Report. However, the parties did not finish this conference. This is evidenced by
15   the fact that the day after the conference phone call. Plaintiffs attorney e-mailed defense counsel a
16   proposed skeleton for the Joint Scheduling Report, which did not contain any items indicating that
17   the parties had agreed on any of the content required to be contained in such report. (See Ex. 1 to
18   Declaration of Kathleen Rivera). As Plaintiff states in its motion, the parties agreed to "to speak
19   again on September 3 to finalize the report." (Motion, p. 3,11. 16-17).

20          Since the conference did not conclude, the deadline to exchange initial disclosures was not

21   "triggered" as Plaintiff argues. As Rule 26(d) states:"T/wmg; A party may not seek discovery from
22   any source before the parties have conferred as required by Rule 26(f), except in a proceeding
23   exempted from initial disclosure under Rule 26(a)(1)(B), or when authorized by these rules, by
24   stipulation, or by court order." Thus, discovery in this case is not permitted until the parties have
25   conferred, and the single phone call with nothing more does to constitute a "conference" as
26   envisioned by Rule 26(f)(2).

27 ///

28 ///

                                                         3
     OPPOSITION TO MOTION TO SET A DEADLINE FOR INITIAL DISCLOUSRES                1:20-cv-00522-NONE JLT
         Case 1:20-cv-00522-NONE-JLT Document 52 Filed 09/30/20 Page 4 of 6



 1          On August 27, 2020, when this court continued the Scheduling Conference from September
 2   15, 2020 to December 7, 2020(Doc. No. 47), the deadline to complete the conference was likewise
 3   continued, according to the new Scheduling Conference date. Plaintiffs motion fails to thoroughly
 4   address the effect that this court's order moving the initial scheduling conference.
 5   IV.    THIS COURT MAY PROPERLY POSTPONE THE EXCHANGE OF INITIAL

 6          DISCLOSURES UNTIL AFTER THE SCHEDULING CONFERENCE ON

 7          DECEMBER 7,2020.

 8          As stated above, the deadline to exchange initial disclosures is guided by the Scheduling
 9   Conference in this case. This court's minute order clearly contemplated the pending motions to

10   dismiss and motion to strike when it postponed the Scheduling Conference until December 7, when
11   it stated: "[i]n light of the pending motions to dismiss and motion to strike, the Scheduling
12   Conference for 9/15/2020 is CONTINUED to 12/7/2020..." (Doc. 47). In this way, this case is

13   similar to a recent Eastern District case. United States v. Dynamic Medical Systems, LLC, 2020 WL

14   3035219 (E.D. California, June 5, 2020). In that case, the court was presented with a motion by
15   defendants to stay discovery and continue the scheduling conference due to pending motions to
16   dismiss. {Id. *1). Magistrate Judge Boone found good cause to continue the scheduling conference
17   and stay discovery to allow the pending motions to dismiss to be decided. {Id. *6). The court
18   referred back to its order setting the scheduling conference, which stated that "the Court is aware
19   that in some situations the case is not procedurally in the posture for the Scheduling Conference to
20   be held on the date initially set," and that such "situations include...where there is a pending motion
21   to dismiss." {Id. *1). The court stated the "purpose of PRC? Rule 12(b)(6) is to enable defendants
22   to challenge the legal sufficiency of complaints without subjecting themselves to discovery." {Id.
23   *6). In this case, the issues and parties may be significantly different following the decision on the
24   pending motions to dismiss and motion to strike. For this reason, discovery at this point would
25   involve unnecessary discovery expenses for all parties.

26 ///

27 ///

28 in

                                                        4
     OPPOSITION TO MOTION TO SET A DEADLINE FOR INITIAL DISCLOUSRES              1:20-cv-00522-NONE JLT
         Case 1:20-cv-00522-NONE-JLT Document 52 Filed 09/30/20 Page 5 of 6



 1          Plaintiffs legal authority in support of its motion is not applicable to the facts at hand.
 2   Plaintiff cites Espineli v. Toyota Motor Sales, U.S.A., Inc., 2019 WL 3080808 (E.D. California, July
 3   15, 2019), but this case is not helpful. In that case, the parties had completed their Rule 26(f)
 4   conference and had submitted a joint report to the court, with the defendant asking for a stay of

 5   discovery until after the resolution of a motion to dismiss that had not yet been filed. (*1). Unlike
 6   the instant case, Espineli did not concern the situation here where the parties have not completed
 7   their Rule 26(f) conference, the defendants have already filed motions to dismiss and the court has
 8   vacated the date for the initial scheduling conference.

 9          Highlander Holdings, Inc. v. Fellner, WL 3498174(S.D. California, June 29, 2020)cited by
10   Plaintiff is also not helpful. The court there was not "confronted with an analogous situation" as
11   Plaintiff asserts. Highlander concerned the sole issue of a motion to compel the completion of the
12   deposition ofthe defendant. In fact, the court stated the only issue before it was whether to compel a
13   further deposition of the defendant and to issue sanctions against the defendant for his deposition
14   conduct. (*6). In Highlander, plaintiff moved for a motion to compel to complete defendant's
15   deposition, but since the deadline for fact discovery had passed, the plaintiff attempted to show good
16   cause for this request to amend the scheduling order in the case, by alleging that it was prevented
17   from conducting discovery until the court issued a scheduling order. (*5). The court stated this
18   assertion was incorrect. (*5). The court's dicta on this issue of seeking discovery prior to when a
19   scheduling order is in place is not the holding of the case, and therefore not persuasive to the instant
20 motion.

21 V.       DEFENDANTS WILL BE PREJUDICED IF THE COURT GRANTS THIS MOTION

22          Plaintiff lists several ways in which it will allegedly be prejudiced if the court does not grant
23   its motion. However, Plaintiff fails to include a declaration with the motion to support such

24   statements of prejudice. Every motion which relies on facts as part of the basis of the motion must
25   be supported by an affidavit. (Local Rule 230(h). Here, Plaintiff makes several statements without
26   any factual support in the form of an affidavit or declaration. These should therefore be disregarded
27   by this court.

28 ///

                                                        5
     OPPOSITION TO MOTION TO SET A DEADLINE FOR INITIAL DISCLOUSRES              1:20-cv-00522-NONE JLT
        Case 1:20-cv-00522-NONE-JLT Document 52 Filed 09/30/20 Page 6 of 6



 1           Plaintiff in fact will not be prejudiced by any potential loss of discoverable evidence, as
2    Plaintiff has sent the defendants a preservation of evidence letter, including electronically stored

3    information. Further, Plaintiff will not be prejudiced as to the upcoming motions to dismiss, in that

4    Plaintiff does not claim in its motion that it needs discovery in order to be able to defend against the

5    pending motions to dismiss.

6            Defendants, however, will in fact be prejudiced. Plaintiff is asking the court to impose the
7    burdens and costs of full discovery on the Defendants before comprehensive motions to dismiss are
8    resolved. The motions to dismiss and to strike may eliminate several issues or parties (e.g. the
9    County of Kern on the municipal liability claims), thus saving all parties needless discovery.
10 VII.      CONCLUSION

11           For the reasons stated above. Defendants respectfully request that this court deny Plaintiffs
12 motion.

13

14   DATED: September 30, 2020                       Respectfully Submitted,

15                                                   MARGO A. RAISON,KERN COUNTY COUNSEL

16
                                                     By:      /s/ Kathleen S. Rivera
17                                                            Andrew C. Thomson, Chief Deputy
                                                              Kathleen Rivera, Deputy
18                                                            Phillip T. Jenkins, Deputy
                                                              Attorneys for Defendants County
19                                                            of Kern, Donny Youngblood and
                                                              Joshua Nicholson
20   #254604102


21

22

23

24

25

26

27

28


     OPPOSITION TO MOTION TO SET A DEADLINE FOR INITIAL DISCLOUSRES               1:20-cv-00522-NONE JLT
